Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

Applicant filed an amendment on February 16, 2022. Claims 1-11 and 21-29 are currently pending and have been examined. Claims 1, 21, and 29 are independent claims, the remaining claims depend, directly or indirectly, on Claims 1 and 21. Claims 1, 2-3, 5-6, 8, 21, and 23-29 have been amended. No new claims have been cancelled. No new claims have been added.  Claims 12-20 remain canceled. Thus Claims 1-11 and 21-29 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments





















Applicant requested if further discussion may advance prosecution, Examiner may contact Applicant attorney. Examiner spoke with Primary Examiner and presented a proposal to the Applicant attorney. After Applicant attorney conferred with the client, the proposal was not accepted, and requested a Final Rejection Office Action be submitted.
In the context of Claim Interpretation, Intended Use, for paragraphs 11 and 14 of the Non-Final Rejection Office Action dated November 16, 2021, Applicant has adequately amended to render the claim interpretation, intended use, moot. Examiner does hereby rescind the claim interpretation, intended use, for paragraphs 11 and 14 of the Non-Final Rejection Office Action dated November 16, 2021.
In the context of Claim Interpretation, Intended Use, for paragraph 12, claim 7, of the Non-Final Rejection Office Action dated November 16, 2021, Applicant has not adequately amended nor argued to render the claim interpretation, intended use, moot or persuasive. However, Examiner does hereby rescind the claim interpretation, intended use, for paragraph 12, claim 7, of the Non-Final Rejection Office Action dated November 16, 2021.
In the context of Claim Interpretation, Intended Use, for paragraph 13, claim 11, of the Non-Final Rejection Office Action dated November 16, 2021, Applicant has not adequately amended nor argued to render the claim interpretation, intended use, moot or persuasive. Examiner does NOT hereby rescind the claim interpretation, intended use, for paragraph 13, claim 11, of the Non-Final Rejection Office Action dated November 16, 2021.
In the context of Claim Interpretation, Optional Language, for paragraphs 15-16 of the Non-Final Rejection Office Action dated November 16, 2021, Applicant has adequately amended to render the claim interpretation, optional language, moot. Examiner does hereby rescind the claim interpretation, optional language, for paragraphs 15-16 of the Non-Final Rejection Office Action dated November 16, 2021.
In the context of 35 U.S.C. § 112(a), Not in the Specification, in paragraph 18 of the Non-Final Rejection Office Action dated November 16, 2021, Applicant has adequately amended to overcome the rejection under 35 U.S.C. § 112(a), Not in the Specification. Examiner hereby rescinds the 35 U.S.C. § 112(a), Not in the Specification, in paragraph 18 of the Non-Final Rejection Office Action dated November 16, 2021.
In the context of 35 U.S.C. § 112(a), Lack of Algorithm, which should have been labelled as Written Description, in paragraphs 19-24 of the Non-Final Rejection Office Action dated November 16, 2021, Applicant has amended adequately to overcome the rejections under 35 U.S.C. § 112(a), Lack of Algorithm. Examiner hereby rescinds the 35 U.S.C. § 112(a) rejections, Lack of Algorithm, in paragraphs 19-24 of the Non-Final Rejection Office Action dated November 16, 2021.
In the context of 35 U.S.C. § 112(b), Unclear Scope, in paragraphs 26-28 of the Non-Final Rejection Office Action dated November 16, 2021, Applicant has adequately amended to overcome the rejections under 35 U.S.C. § 112(b), Unclear Scope. Examiner hereby rescinds the 35 U.S.C. § 112(b), Unclear Scope, rejections in paragraphs 26-28 of the Non-Final Rejection Office Action dated November 16, 2021.

Claim Interpretation
Regarding Claim 11, Examiner notes that the following limitation: “… completion of the payment … the tracked device data to be used for a period of time …” is an intended use of “tracked device data”; and therefore, carries limited patentable weight. See MPEP § 2103 (I) (C)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 21-29 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
Claims 1, 21, and 29 recite “refusing, …, a placement of the tracking pixel …; … allowing, … the placement of the tracking pixel …; allowing the tracking of the location data …” However, the specification, [00021]-[00022], [00041], [00045]-[00046], [00064], and [00066], does not provide details on what the limitations, “refusing and allowing”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “refusing and allowing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (See MPEP § 2161.01 (I)).
Claims 3 and 23 recite “intercepting a request …; refusing the placement until the payment …” However, the specification, [00018], [00021]-[00022], [00034], [00041], [00045]-[00046], [00064], and [00066], does not provide details on what the limitations, “intercepting and refusing”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “intercepting and refusing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (See MPEP § 2161.01 (I)).
Claims 5 and 25 recites “… the computing device system that refuses the placement of the tracking pixel …” However, the specification, [00022], [00024], [00041], and [00064], does not provide details on what the limitations, “refuses”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “refuses” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (See MPEP § 2161.01 (I)).
Claims 6 and 26 recite “intercepting a request …; refusing a processing of the request …” However, the specification, [00018], [00021]-[00022], [00034], [00041], [00045]-[00046], [00064], and [00066], does not provide details on what the limitations, “intercepting and refusing”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “intercepting and refusing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (See MPEP § 2161.01 (I)).
Claims 7 and 27 recite “establishing, …, the fee schedule; …” However, the specification, [00015], [00026], and [00045], does not provide details on what the limitations, “establishing”, comprises.  The computer/hardware and algorithms or steps/procedures taken to perform the function “establishing” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (See MPEP § 2161.01 (I)).
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). 
(See MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 29 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Unclear Scope
Claims 1 and 29, recite “refusing, using the tracking agent, …; … allowing, using the tracking agent, …; … removing, using the tracking agent, …” The claim is unclear as it is not clear if the “one or more processors” or the “tracking agent” is performing the functional limitations of refusing, allowing, and removing. Examiner is construing that the “one or more processors” are performing the cited functional limitations “via the tracking agent.” Therefore, the scope of what is “refusing, using the tracking agent, …; … allowing, using the tracking agent, …; … removing, using the tracking agent, …” is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
For claims 1 and 29, (See MPEP § 2173.02 (I-III)), for example, “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Packard, 751 F.3d at 1310 ("[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b)."
From MPEP § 2173.02 III B, “It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from the application being examined. See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., 514 F.3d at 1249, 85 USPQ2d at 1658 ("Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims."). Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.”

Conclusion













































Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915. The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN R CHISM/Examiner, Art Unit 3692
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692